Citation Nr: 0616746	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  03-35 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a right hip 
bursitis, currently evaluated as 10-percent disabling.

2.  Entitlement to an increased rating for a left hip 
bursitis, currently evaluated as 
10-percent disabling.

3.  Entitlement to an increased rating for a low back strain, 
currently evaluated as 10-percent disabling.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from July 
1986 to August 1995.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

Unfortunately, because further development of the evidence is 
needed before the Board can make a decision, this appeal is 
being REMANDED to the RO via the Appeals Management Center 
(AMC).  VA will notify the veteran if further action 
is required on his part.


REMAND

The veteran contends the report of his January 2003 VA 
examination does not accurately reflect his physical 
limitations (see his March 2003 notice of disagreement 
(NOD)).  He says the report incorrectly states he could heel 
and toe walk and squat without difficulty.  Furthermore, he 
says his low back condition has worsened and now involves 
fecal incontinence (see his November 2003 letter).  Since 
that last VA examination was in January 2003, over 31/2 years 
ago, and he claims his condition has worsened during the many 
months since; another examination is needed to adequately 
assess the current severity of his service-connected 
disabilities.  See 38 U.S.C.A. § 5103A(d) (West 2002).  See, 
too, Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(Court determined the Board should have ordered 
contemporaneous examination of the veteran because a 23-month 
old exam was too remote in time to adequately support the 
decision in an appeal for an increased rating); see also 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal current state of veteran's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).

In addition, the old criteria for rating diseases and 
injuries of the spine, including a lumbosacral strain (i.e., 
a low back strain) under diagnostic code (DC) 5295, were 
amended effective September 26, 2003.  See 38 C.F.R. § 4.71a, 
DC 5237 (2005).  When, as here, the governing laws or 
regulations change during the pendency of an appeal, the most 
favorable version generally will be applied.  This 
determination depends on the facts of each case.  VAOGCPREC 
11-97 at 2 (Mar. 25, 1997).  Whichever version applies, all 
evidence on file must be considered, but the amended version 
shall apply only to periods from and after the effective date 
of the amendment.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  
The prior version shall apply to periods preceding the 
amendment but may also apply after the effective date of the 
amendment.  VAOGCPREC 3-2000 (Apr. 10, 2000) (see also 
38 U.S.C.A. § 5110(g) (a liberalizing law shall not be 
earlier than the effective date thereof)).  See, too, 
38 C.F.R. § 3.114 and Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

Accordingly, for the period prior to September 26, 2003, only 
the old rating criteria for a lumbosacral strain may be 
applied.  As of September 26, 2003, the revised general 
rating criteria for the spine also may be applied, if they 
are more beneficial to the veteran.  So another VA 
examination is also required so that all of the pertinent 
criteria can be addressed.  See Snouffer v. Gober, 10 
Vet. App. 400, 403 (1997), quoting VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43,186 (1995).

The January 2003 VA examination also was inadequate because 
the report failed to note the extent the veteran may have 
additional functional impairment above and beyond the 
limitation of motion objectively demonstrated due to the 
extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59.



In addition, in March 2003 a letter was received from the 
Social Security Administration (SSA) indicating the veteran 
had applied for disability benefits.  Although it is unclear 
whether this application relates specifically to the 
disabilities at issue on appeal, VA has a duty to assist him 
in obtaining these Federal records, and it does not appear 
the RO ever requested them from the SSA.  So an attempt 
should be made to do so.  38 C.F.R. § 3.159(c)(2); see, too, 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

And finally, some additional notification is required under 
the Veterans Claims Assistance Act (VCAA).  During the 
pendency of this appeal, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim - including the 
degree of disability and the effective date of an award.  
Dingess/Hartman  v. Nicholson, Nos. 01-1917, 02-1506, 2006 
WL 519755, at *8 (Vet. App. March 6, 2003).

In a January 2003 VCAA letter, the RO provided the veteran 
notice of what type of information and evidence was needed to 
substantiate his claims for increased ratings, but he was not 
provided notice of the type of evidence necessary to 
establish effective dates for these disabilities.  So he 
should be sent a corrected notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), which informs him about an 
effective date for the award of benefits and includes an 
explanation as to the type of evidence that is needed to 
establish an effective date.  In addition, he should be asked 
"to provide any evidence in his possession that pertains to 
the claims."  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-121 (2004) (Pelegrini II).  And he should be asked to 
provide information relating to any treatment received for 
the disabilities on appeal since January 2003.



Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice to comply with Dingess, 
particularly insofar as the effective date 
element concerning his claims for 
increased ratings for bilateral hip and 
low back disabilities.  In addition, 
the letter should ask him to provide any 
evidence in his possession pertaining to 
these claims.  

2.  Also ask the veteran whether he has 
received any relevant treatment, from VA 
or private doctors, since January 2003.  
If he has, ask that he complete and return 
the appropriate releases (VA Form 21-
4142s) for the medical records of each 
private care provider identified.

All records of VA treatment or evaluation 
received since January 2003 for the 
disabilities on appeal should be obtained 
and associated with the claims folder.  
In addition, upon receipt of the 
appropriate releases, request all private 
treatment records identified by the 
veteran, if any, and associate all 
received with the file.  If any request 
for private treatment records is 
unsuccessful, notify him appropriately.  
38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. 
§ 3.159(e).   

3.  Contact the SSA and obtain a copy of 
that agency's decision concerning the 
veteran's claim for disability benefits, 
including any medical records used to make 
the decision, copies of any hearing 
transcripts, etc. 



4.  Schedule the veteran for a VA 
examination to assess the severity of his 
bilateral hip bursitis and low back 
strain.

The claims folder, including a complete 
copy of this remand, is to be made 
available to the examiner, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary testing should be done, 
to include specifically range of motion 
studies (measured to the nearest five 
degrees, with normal range of motion 
specified too), and the examiner should 
review the results of any testing prior to 
completion of the examination report.  

The examiner should identify the 
underlying pathologic processes.  

The examiner should determine whether 
there is weakened movement, 
premature/excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion loss due to such factors.  
The examiner should express an opinion as 
to whether pain, whether radiating or not, 
significantly limits functional ability 
during flare-ups or when the affected part 
is used repeatedly over a period of time.  
This determination also should be 
portrayed, if feasible, in terms of the 
degree of additional range of motion loss 
due to pain on use during flare-ups.  



With regard to the veteran's low back 
strain, the examiner should determine 
whether there is any ankylosis, and, 
if so, whether it is favorable or 
unfavorable, and whether there is any 
muscle spasm, guarding, or localized 
tenderness causing abnormality of gait or 
spinal contour.

The examiner should state whether the 
veteran experiences listing of the whole 
spine to the opposite side, positive 
Goldthwaite's sign, osteo-arthritic 
changes, narrowing or irregularity of the 
joint space, or muscle spasm on extreme 
forward bending.  

With regard to the veteran's report that 
he experiences fecal incontinence (see 
March 2003 NOD), the examiner is asked to 
assess whether he has any bowel impairment 
as a result of his service-connected 
lumbosacral strain.  If he does, the 
examiner is asked to describe the 
resulting functional impairment - noting, 
for example, the frequency of involuntary 
bowel movements, whether the condition 
necessitates wearing a pad, and the amount 
of leakage.

5.  Review the claims file.  If any 
development is incomplete, including if 
the examination report does not contain 
sufficient information to respond to the 
questions posed, take corrective action 
before readjudication.  
38 C.F.R. § 4.2; Stegall v. West, 
11 Vet. App. 268 (1998).

6.  Then readjudicate the veteran's claims 
in light of any additional evidence 
obtained.  If they are not granted to his 
satisfaction, prepare an SSOC and send it 
to him and his representative.  Give them 
time to respond before returning the case 
to the Board for further appellate 
consideration. 
 
No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

